In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Ingrassia, J.), entered February 21, 1985, which dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The remedy of habeas corpus is not available to this petitioner because he will not be entitled to immediate release as he is now incarcerated due to two subsequent felony convictions which also served as bases for two of the parole violation charges lodged against him (see, People ex rel. Mendolia v Superintendent, 47 NY2d 779; People ex rel. Collier v Superintendent, 72 AD2d 612). Accordingly, the proceeding was properly dismissed. Thompson, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.